828 F.2d 19
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sandor KERTESZ, Plaintiff-Appellant,v.NCR; Richard Beach; and Richard Ludwig, Defendants-Appellees.
No. 87-3316
United States Court of Appeals, Sixth Circuit.
September 1, 1987.

ORDER
Before NATHANIEL R. JONES, WELLFORD and RALPH B. GUY, Jr., Circuit Judges.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion for counsel, the briefs and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Kertesz filed a complaint in which he alleged that NCR and two of its employees have improperly denied him medical benefits and workmen's compensation and that he has not received proper medical treatment because of that denial.  The district court granted the defendants' motion to dismiss the case for failure to state a specific basis for jurisdiction as required by Rule 8(a), Federal Rules of Civil Procedure, and further noted that any conceivable federal question basis for jurisdiction would be barred by the applicable statute of limitations.


3
Pro se complaints are to be liberally construed.  Estelle v. Gamble, 429 U.S. 97 (1976); Haines v. Kerner, 404 U.S. 519 (1972).  Plaintiffs, however, must affirmatively plead jurisdiction of a federal court.  Dracos v. Hellenic Lines Ltd., 705 F.2d 1392 (4th Cir. 1983), on rehearing, 762 F.2d 348, cert. denied, ---- U.S. ----, 106 S. Ct. 311 (1985); Smith v. Spina, 477 F.2d 1140 (3d Cir. 1973).  Plaintiff has failed to do so in this case and a jurisdictional basis for this suit is not otherwise apparent from the record.


4
Accordingly, the motion for counsel is denied.  The decision of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.